Filed 11/21/22 In re Hector R. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 In re HECTOR R. et al.,                                        B314373

 Persons Coming Under the                                       (Los Angeles County
 Juvenile Court Law.                                            Super. Ct. No. 21CCJP00669)


 LOS ANGELES COUNTY
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 JAMES R.,

           Defendant and Appellant.




     APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Judge Pro Tempore. Affirmed.
      Robert McLaughlin, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane E. Kwon, Deputy County
Counsel, for Plaintiff and Respondent.
                      _____________________

       Father James R. (Father) appeals from the juvenile court’s
dispositional orders removing his young two sons, Hector R. and
Jaden R.,1 from his custody due to domestic violence between
Father and mother, T.H. (Mother), and Father’s sexual abuse of
his five-year-old stepdaughter, L.H. We conclude substantial
evidence supports the juvenile court’s orders removing Father’s
sons from his custody and that no reasonable means existed to
protect the children absent removal. Accordingly, we affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
A.    The Family
      Father and Mother began dating in 2017 or 2018. They
have two children together, Hector and Jaden, who, at the time of
the Welfare and Institutions Code2 section 300 petition in
February 2021, were 22 months old and six months old,
respectively. Mother also has two daughters from a relationship




      1 The section 300 petitions refer to Jaden, but his name is
spelled Jayden on the hospital’s birth certificate.
      2Subsequent unspecified statutory references are to the
Welfare and Institutions Code.




                                2
with Jorge V.,3 11-year-old P.H. and five-year-old L.H. Mother,
Father, and the children lived together in Laughlin, Nevada,
then in a shelter, and then in an apartment in Los Angeles
County for which both Mother and Father were listed on the
lease as tenants. Only Hector and Jaden are subjects of this
appeal. Neither Mother nor Jorge is a party to this appeal.
B.   Child Welfare History
     In 2020, the Los Angeles County Department of Children
and Family Services (DCFS) received three referrals involving
Father. In January 2020, a caller reported sexual abuse by
Father. The referral was evaluated out for investigation. In July
2020, a caller reported Father allegedly sexually abused P.H.4
That referral was closed as unfounded. In September 2020,
DCFS received a referral that P.H. intervened during an episode
of domestic violence between Mother and Father. The referral
was closed as inconclusive.
C.     Events Giving Rise to DCFS’s Involvement
       On February 3, 2021, DCFS received a referral that Father
sexually abused L.H. “about two weeks ago and also in June or
July of 2020 and August 2020.” Law enforcement brought L.H. to
a clinic for forensic examination, during which L.H. was observed




     3 Jorge is a non-offending parent in these dependency
proceedings.
     4  Based on DCFS’s interviews during these proceedings,
the July 2020 referral likely concerned L.H. and not P.H.




                                3
to have several bruises, including on her left hip and left mid-
thigh, and brown spots indicating prior bruising.5
      On February 4, 2021, Mother told a DCFS social worker
that she and Father argued on February 3, 2021, regarding rent
and disciplining the children. Father urged Mother to spank
them; Mother told Father to leave. After he did so, Mother
remembered her wallet was in his car. She claimed that Father
refused to return it. Mother called the police and informed them
of domestic violence between her and Father and that L.H. had
told her that Father had touched her vagina.
      1.    Investigation of Domestic Violence
      During the social worker’s February 4, 2021 interview of
Mother, Mother confirmed that she and Father have a history of
domestic violence and that since December 2020, they have had
three physical altercations. During one altercation at the end of
last year, P.H. intervened. She was not physically injured.
      P.H. and the maternal grandmother also reported that five
months before, when the family lived in a shelter, Mother and
Father fought. The maternal grandmother reported that Father
choked Mother and that P.H. had witnessed the incident.
      Father stated that Mother hit him when they lived in the
shelter. He claimed that when he stood up after Mother hit him,
P.H. thought he was going to hit Mother, so P.H. grabbed a stick



      5 A DCFS social worker also observed brown marks on
L.H.’s right knee, left outer thigh, and lower left side of the
stomach. L.H. also had a greenish mark just below her hairline.
L.H. denied being hit by anyone. Mother does not know the
cause of L.H.’s bruises. She denied that any of the children were
hit.




                                4
and came towards him. He took the stick from P.H. and left the
shelter. He claimed that he never hit Mother and that Mother
was always the aggressor.6
     2.   Investigation of Sexual Abuse
       Mother, a victim of childhood sexual abuse by the maternal
grandfather and maternal great grandfather, told a DCFS social
worker that in “July/August 2020,” L.H. told her that Father had
touched her inappropriately. The results of a forensic sexual
abuse exam conducted at the time at Olive View Medical Center
were negative. As a result, both Mother and P.H. were not sure
whether they believed L.H.’s allegations of sexual abuse. The
social worker advised Mother that forensic examinations are not
always able to confirm inappropriate sexual touching. Mother
observed that the maternal grandmother “is always asking the
girls if anyone is touching them inappropriately.”
       However, Mother recounted a recent incident that caused
her to be concerned about L.H. She, Father, and L.H. went to a
grocery store. While there, L.H. stated that Father promised to
buy her an “LOL” toy during Christmas. Mother asked L.H. why
Father had made that promise and observed Father had a serious
look on his face. When L.H. saw the look on Father’s face, she
became quiet. Mother later asked L.H. if Father touched her;
L.H. would not answer the question.
       On February 3, Mother asked L.H. again if Father touched
her. L.H. responded that Father rubbed her “private” with his
fingers at Christmas time. Mother took L.H. to the hospital for


     6  Father also told the DCFS social worker that he had been
in prison from 1998 to 2015 for voluntary manslaughter,
possession of a firearm, and gang activity.




                                5
an examination, but ended it before the vaginal examination was
completed because she felt it was invasive and that L.H. was
nervous.
      Mother reported that every other week since December
2020, L.H. has woken up with a bad dream. L.H. did not tell
Mother what the dreams were about, but L.H. was afraid to sleep
alone. In January 2021, Mother observed L.H. “grinding” on the
sofa twice. Mother also reported that L.H. changes her
underwear two to three times per day and states that she wants
a boyfriend.
      Mother also participated in a forensic interview on
February 3, 2021. During the forensic interview, Mother stated
L.H. said Father touched her at night, while L.H. was sleeping.
Mother reported that L.H. shares a room and a bed with her little
brother. According to P.H., L.H. does not sleep alone; she sleeps
in the same room as Hector. When Father goes in to check on
Hector, the door is always open, and Father stays in the room for
only a couple of minutes.
      The social worker asked L.H. if anyone touched her body on
a place they are not supposed to. L.H. responded that Father did.
When asked where he had touched her, L.H. pointed to her
vagina. She stated that Father came into her room at night time
and touched her under her pajamas and panties with his finger.
She denied penetration and said Father touched her one time
only. When asked if Father bought her anything, she stated he
bought her an “LOL” toy, but did not know why he bought it.
      A nurse practitioner reported to the social worker that L.H.
had twice reported Father touched her inappropriately in the last
year, although the nurse did not know if L.H. reported the same
incident twice. She claimed it was Mother, not L.H., who was




                                6
nervous during L.H.’s February 3, 2021 examination. The nurse
observed redness around L.H.’s genitals, but concluded it may or
may not be abuse related.
       The record includes notes, dated February 4, 2021, from a
registered nurse that indicate L.H. told the nurse that Father
touched under her clothes on her “private part” when he came in
and told her “sweet dreams.”
       On February 5 and 6, 2021, the social worker interviewed
Father by phone. He denied inappropriately touching L.H. He
observed he is never alone with her; stated L.H. had acted
inappropriately with him in front of Mother by attempting to hug
and kiss him; and stated he bought her an “LOL” toy for
Christmas and her birthday. Further, Father stated Mother,
maternal grandmother, and maternal grandfather are “always”
putting thoughts in the girls’ heads about being touched
inappropriately.
       Maternal grandmother confirmed that she does ask the
girls if they are being touched inappropriately. The girls have
not disclosed any inappropriate touching to her.
       On February 10, 2021, a social worker interviewed P.H.
and L.H.’s biological father, Jorge. He stated that he does not
disbelieve L.H.’s allegations of sexual abuse, but noted L.H. has a
vivid imagination and that in the past, maternal grandmother
was responsible for putting thoughts in P.H.’s head that he
touched her inappropriately. Jorge stated a lie detector test
proved he did not. DCFS’s records indicate that the sexual abuse
allegations against Jorge were deemed inconclusive in June 2012,
and then, in November 2012, the same incident was investigated
and deemed unfounded.




                                 7
      3.   Additional Observations
       The social worker did not observe any marks on Hector or
Jaden. The social worker recommended that Hector be assessed
for speech delays.
       Neither Mother nor Father planned to stay in a
relationship together. Mother signed a safety plan to, inter alia,
protect the children from Father, seek an emergency protective
order as soon as possible, and pending doctor approval, take L.H.
in for a sexual abuse forensic exam.7
D.     DCFS Detains the Children
       On February 8 and 9, 2021, the juvenile court issued orders
permitting DCFS to remove P.H. and L.H. from Mother, and
Hector and Jaden from Mother and Father pursuant to section
340.
       On February 10, 2021, the social worker, accompanied by
law enforcement, removed the children from Mother’s custody.
While the social worker was at Mother’s residence, the maternal
grandmother, who was present, told the social worker than when
Hector was one month old, maternal grandmother saw Father
with Hector’s penis in his mouth. The maternal grandmother
also recounted that on one occasion when she slept on the sofa in
Mother’s apartment, she woke up with a bruise on her arm and
her pants’ zipper broken. She believed Father was responsible
for the bruise and the broken zipper.



      7  On February 10, 2021, Mother stated she was waiting for
the restraining order to be signed. A copy of the restraining order
is not in the record and there is no indication whether Mother
obtained the restraining order.




                                 8
       On February 10, 2021, a social worker spoke with Father
by telephone to inform him that the children had been detained.
Father cried and stated he now lived out of state and did not
understand why the children were detained from Mother. Father
denied the maternal grandmother’s allegations about Hector or
that he put a bruise on her arm or tore the zipper on her pants.
Father noted that when Hector was one month old, they lived in
a shelter, and he was never alone with the children.8
       P.H. and L.H. were placed with Jorge. On February 16,
2021, Hector and Jaden were placed in the home of maternal
great cousin. In April 2021, Hector and Jaden were placed with a
non-relative caregiver.
E.    The Petition
      On February 16, 2021, DCFS filed a section 300 petition.
In counts a-1 and b-2, DCFS alleged that the four children were
at substantial risk of suffering serious harm as a result of Mother
and Father’s domestic violence, from which Mother failed to
protect the children. The allegations included that on one
occasion, “[P.H.] intervened and stopped the altercation.” DCFS
further alleged in counts b-1, d-1, and j-1, that L.H. and her
siblings were at substantial risk of suffering serious harm as a
result of Father’s sexual abuse of L.H. and Mother’s failure to




      8  The record does not disclose that the trial court relied on
the maternal grandmother’s allegations of Father’s sexual abuse
of Hector or of Father breaking her zipper while she slept, and we
conclude that it is not necessary to determine the reliability of
the maternal grandmother’s statements to affirm the juvenile
court’s judgment.




                                 9
protect the children from the sexual abuse that she allegedly
knew about.
F.    Detention Hearing
      On February 17, 2021, the juvenile court found DCFS had
made a prima facie showing that P.H., L.H., Hector, and Jaden
were persons described by section 300 and ordered them
temporarily removed from Mother and Father. The juvenile
court also ordered monitored visitation for Mother, that DCFS to
provide no- or low-cost referrals for educational programs for
Mother and Father, and that L.H. participate in counseling (P.H.
was already receiving counseling services).
G.    Jurisdiction and Disposition Report, Addendum
      Reports,9 and the First Amended Petition
      1.    Domestic Violence Allegations
      DCFS reported that on March 11, 2021, Mother
acknowledged she had “an anger problem,” and that she has
thrown things at Father, including a knife.
      When asked if Father hit her, Mother responded, “There
was a time when I was asleep and I would feel him hit me. It
happened after Jaden was born.” She also confirmed that she
and Father fought while at the shelter. Father tried to leave, but
Mother prevented him. Father was about to grab her neck when
P.H. hit him in the back. Then, in their apartment in February




      9 On March 29, 2021, DCFS filed a jurisdiction and
disposition report. DCFS filed addendum reports on April 9,
2021 (attaching the transcripts of the forensic interviews of
Mother and L.H.) and May 27, 2021.




                               10
2021, Mother told Father to leave. Mother pushed Father, and
Father choked and punched her.
        Mother also acknowledged that she has spanked her kids “a
couple of times.” She admitted, “I think I have left bruises.” She
also threw a shoe at P.H. and threw a plastic chair in L.H.’s
direction.
        Father acknowledged he and Mother argued and yelled, but
claimed “I never laid hands on her.” He stated Mother “would get
a little handsy with me, but she never punched me really hard or
punched me on the face.” He also stated, “I’ve never seen her
throw objects at the kids.”
        Jorge stated that when he and Mother were together, she
broke his printer and 10 phones out of anger.
        L.H. stated that Mother and Father argued and that
Father hit Mother.
        On March 24, 2021, P.H. told the social worker that Mother
and Father constantly fought about cheating. She noted the
same types of arguments happened between Mother and her
father, Jorge. She explained that at the shelter, it looked like
Father had Mother by the neck and started to choke her. In
response, P.H. picked up a piñata stick and hit him on the back.
P.H. also reported that Mother throws things when she gets
angry, including an adult shoe thrown at Father that hit Hector
and a “Minnie Mouse” chair thrown at Father that hit L.H.
      2.    Sexual Abuse Allegations
      On March 11, 2021, Mother admitted that “[L.H.] told me
that [Father] never touched her.” “I lied that [L.H.] reported
again that [Father] touched her. . . . The reason I did it because I
didn’t want him to get full custody of the boys.”




                                11
       Mother also told the Los Angeles Police Department
investigating detective that she “made the whole thing up.” She
said she told L.H. to lie and promised to get her a doll if she did.
       Mother also stated that one day, she left L.H. with Father’s
stepmom and paternal grandfather (also named James) to drive
Father to work. When she returned, L.H. was asleep, naked.
When Mother asked L.H. why she was naked, L.H. responded she
did not know. Later, maternal great uncle told Mother that L.H.
had said that “James touched her.” Mother then asked L.H.
about whether James touched her, and L.H. said no.10
       Father continued to deny allegations of sexual abuse. He
stated, “I was never left alone with the kids. [Mother] had some
stuff happen to her in the past. She watches them closely. She is
worried about that happening to her kids.” With respect to
whether paternal grandfather did anything to L.H., Father said
that Mother only told him after the fact what had happened. He
asked her why she did not call the police. She responded,
“Because I don’t know.”
       P.H. stated that she is unsure if her sister is telling the
truth about Father touching her. Mother did not leave the
children alone; she either took the children with her or P.H.
would watch her siblings. As to the incident when L.H. woke up
naked at paternal grandfather’s house, P.H. recalled that L.H.
woke up with her pajama top and underwear on, but no pajama
bottoms. L.H. did not tell her anything about being touched.
       When asked if there have been any changes in L.H.’s
behavior, Jorge stated that L.H. has nightmares; has mentioned


      10The record does not indicate whether “James” refers to
Father or paternal grandfather.




                                12
Father, his finger, and her private parts; is extra clingy; and
needs him by her side to fall asleep.
       The social worker did not interview L.H. about the sexual
abuse allegations because she had been interviewed about it
multiple times, including a forensic interview on March 9, 2021,
and due to her young age. During L.H.’s forensic interview, she
stated that while she was in her upper bunk bed, Father pulled
down her clothes, touched her “vaginal,” and that it felt “ticklish.”
She stated her sister slept in the lower bunk. L.H. attempted to
avoid answering questions and did not provide clear details
relating to the circumstances of the abuse.
      3.    The First Amended Petition
      On March 30, 2021, DCFS amended counts a-1 and b-2 to
include allegations that during an altercation, Mother threw a
shoe at Father while he was holding Hector. The shoe hit Hector.
On another occasion, Mother threw a small plastic chair at
Father and struck L.H.
      4.    Additional Information
      On April 1, 2021, Mother was admitted to the hospital for
an involuntary 72-hour psychiatric hold and was diagnosed with
severe depression.
      During the proceedings, Mother enrolled in domestic
violence, parenting, and sexual abuse awareness counseling. By
May 15, 2021, she had completed 9 out of 12 parenting classes,
and 11 out of 12 domestic violence classes. She also attended
individual counseling sessions and was assessed for Regional
Center services. The DCFS social worker noted “that [Mother]
may have an intellectual disability.” “[M]other has a difficult
time concentrating, retaining information and understanding
what is being told to her.” It was determined that Mother




                                 13
required assistance from the Regional Center for daily
functioning, including raising her children. DCFS requested
further evaluation of Mother’s cognitive abilities and capacity to
provide appropriate supervision for the children. L.H. and
Hector were also referred for Regional Center assessments as
there was concern surrounding their development. Mother
visited all four children on a regular basis.
       At the time of the jurisdiction and disposition report,
Father was residing in Arizona and had elected to not have any
visits until the dependency proceedings were resolved because he
did not want to be accused of improperly influencing the children.
By May 26, 2021, however, Father had virtual calls with Hector
and Jaden and planned to have a monitored visit on May 27,
2021.
       Father did not enroll in any programs.
H.    The Second Amended Petition
      On May 14, 2021, DCFS filed a second amended petition.
In count b-3, DCFS alleged that Mother had mental and
emotional problems, including severe depression, for which she
had been involuntarily hospitalized, and that Mother failed to
take the psychotropic medications that had been prescribed to
her.
I.    Jurisdictional and Dispositional Hearing and Orders
      At the June 1, 2021, combined jurisdictional and
dispositional hearing, Mother and Father argued Mother’s
allegations of sexual abuse had been falsified. Father’s counsel
argued L.H.’s statements were unreliable, pointing to, inter alia,
inconsistencies in L.H.’s recounting of the circumstances
surrounding the inappropriate touching and that the social
worker observed that L.H. was highly impressionable. Mother’s




                                14
counsel also argued that Mother had been abused when she was
young, so she was sensitive to her children’s safety and never left
the girls alone with Father. Thus, Mother argued the sexual
abuse allegation should be dismissed, or in the alternative, the
allegations that Mother failed to protect the children from sexual
abuse should be stricken.
       The juvenile court found it had jurisdiction over the
children pursuant to section 300, subdivisions (a), (b), (d), and (j).
It sustained counts a-1 and b-2, relating to domestic violence, but
struck the failure to protect language in favor of finding the
domestic violence was mutual. The court also sustained count b-
3, relating to Mother’s mental and emotional health. As to the
sexual abuse counts, b-1, d-1, and j-1, the juvenile court
discounted Mother’s recantation of the sexual abuse, noting that
Mother has unresolved mental health issues. Further, the
juvenile court found L.H.’s behaviors of having nightmares, being
clingy, and changing her underwear frequently was consistent
with sexual abuse. It struck Mother’s failure to protect from
counts b-1, d-1, and j-1 and otherwise sustained those counts.
       The juvenile court then determined clear and convincing
evidence relating to each sustained count supported removing the
children from Mother and Father. It explained that it was
concerned about the sexual abuse of a five-year-old girl, and that
because Hector and Jaden were too young to be able to express
themselves should Father engage in similar behavior with them,
removal of the boys from Father was warranted.
       Father appealed.




                                 15
                          DISCUSSION
A.      Legal Principles and Standard of Review
        To remove a child from the custody of a parent with whom
the child resided at the time the petition was filed, the juvenile
court must find by clear and convincing evidence 11 that one of
five grounds exists pursuant to section 361, subdivision (c). (In re
V.L., supra, 54 Cal.App.5th at p. 154.) Of relevance here, “[o]ne
ground for removal is that there is a substantial risk of injury to
the child’s physical health, safety, protection or emotional well-
being if he or she were returned home, and there are no
reasonable means to protect the child.” (Ibid., citing § 361, subd.
(c)(1).) Another ground for removal is that “[t]he minor or a
sibling of the minor has been sexually abused, or is deemed to be
at substantial risk of being sexually abused, by a parent,
guardian, . . . or member of his or her household, . . . and there
are no reasonable means by which the minor can be protected
from further sexual abuse or a substantial risk of sexual abuse




      11 The clear and convincing evidence standard “ ‘ “requires
a finding of high probability. The evidence must be so clear as to
leave no substantial doubt.” ’ ” (In re V.L. (2020) 54 Cal.App.5th
147, 154.) “ ‘[W]hen reviewing a finding that a fact has been
proved by clear and convincing evidence, the question before the
appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.’ ” (Id. at
p. 155 [applying the standard of review articulated in a
conservatorship matter to a dependency proceeding], quoting
Conservatorship of O.B. (2020) 9 Cal.5th 989, 995-996.)




                                16
without removing the minor from his or her parent,
guardian . . . .” (§ 361, subd. (c)(4).)12
       “ ‘The parent need not be dangerous and the minor need
not have been actually harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.’ ” (In re
N.M. (2011) 197 Cal.App.4th 159, 169-170.)
       “ ‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial


      12   Father argues the juvenile court lacked authority to
remove the children from his custody pursuant to section 361,
subdivision (c) because Father “maintained a separate residence
and did not reside with the children.” Father does not cite any
evidence to support his contention that at the time the petition
was initiated, the children did not reside with him. Rather, the
record reflects the children, Mother, and Father lived together in
an apartment for which Father was named as a tenant on the
lease. Nonetheless, Father acknowledges section 361,
subdivision (d) authorizes removal of children from a parent with
whom the children did not reside at the time the petition was
initiated if “the juvenile court finds clear and convincing evidence
that would be a substantial danger to the physical health, safety,
protection, or physical or emotional well-being of the child for the
parent . . . to live with the child or otherwise exercise the parent’s
. . . right to physical custody.” (§ 361, subd. (d).) We observe that
the juvenile court’s minute orders also cite to section 361,
subdivision (d).




                                 17
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.
[Citations.] ‘ “[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below to
determine whether it discloses substantial evidence . . . such that
a reasonable trier of fact could find [that the order is
appropriate].” ’ [Citation.]” [Citation.]’ [Citation.]” (In re I.J.
(2013) 56 Cal.4th 766, 773.) “In reviewing for substantial
evidence to support a dispositional order removing a child, we
‘keep[ ] in mind that the [juvenile] court was required to make its
order based on the higher standard of clear and convincing
evidence.’ [Citations.]” (In re Nathan E. (2021) 61 Cal.App.5th
114, 123.)
B.     Substantial Evidence Supported Removal of Hector
       and Jaden from Father’s Custody Based on Father’s
       Sexual Abuse of L.H.
       Father argues there was not clear and convincing evidence
of a substantial risk of injury necessitating removal of Hector and
Jaden from his custody. He first argues that L.H.’s unreliable
hearsay statements were the only evidence of the sexual abuse
following Mother’s recantation of her earlier statements
concerning Father’s inappropriate touching of L.H. This
argument is without merit.
       As a preliminary matter, we observe that Father does not
challenge the juvenile court’s jurisdictional findings, and thus
does not contest that the juvenile court’s determination that
Hector and Jaden were at substantial risk of harm as a result of
Father’s sexual abuse as alleged in counts b-1, d-1 and j-1 of the




                                18
second amended petition was supported by a preponderance of
the evidence.
       Father relies on In re Lucero L. (2000) 22 Cal.4th 1227.
There, our Supreme Court considered the admissibility and
substantiality of the hearsay statements of a three-year-old. The
court held, in a plurality opinion, that “a juvenile court may not
base its findings solely on the hearsay statements of a truth-
incompetent child—that is, a child who may not testify because
she is too young to separate truth from falsehood—unless the
child’s statements bear ‘special indicia of reliability.’ ” (In re I.C.
(2018) 4 Cal.5th 869, 875 [summarizing the holding of In re
Lucero L., supra].)
       Father made similar arguments in the juvenile court,
which the juvenile court rejected. The juvenile court determined
it would not credit Mother’s recantation, observing Mother had
been suffering from severe depression at the time she stated that
she had made up the sexual abuse allegations and told L.H. to lie.
We are not in a position to question the court’s credibility
determinations or reweigh the evidence. (See In re I.J., supra, 56
Cal.4th at p. 773.) Thus, the juvenile court’s findings were not
based solely on L.H.’s hearsay statements. Rather, the record
also included corroborating statements from Mother and L.H.’s
father, including statements about L.H.’s conduct that were
consistent with sexual abuse.
       Mother and L.H.’s father observed that L.H.’s behavior had
changed in that she had nightmares, could not sleep by herself,
and was extra clingy. Mother also testified that L.H. engaged in
sexualized behaviors such as grinding on the couch and that L.H.
changed her underwear several times a day. Further, well before
Mother claimed to have made up the sexual abuse allegations in




                                  19
February 2021 to prevent Father from getting custody of the
boys, another allegation of Father sexually abusing L.H. had
been made in July 2020.
      Additionally, substantial evidence supports the conclusion
that L.H. is not “truth incompetent.” The forensic interviewer
established that L.H. knew when to say “I don’t know.” The
forensic interviewer also established that L.H. was able to
disagree and correct incorrect statements, and linked that
practice to the question, “Will you tell me the truth?” Further,
L.H.’s allegations bore an indicia of reliability. Her core
allegations were consistent. She told a registered nurse, a
forensic interviewer, the social worker, and her father that
Father had touched her vagina or private part, under her clothes,
with his finger.
      Next, Father argues that neither of his son’s experienced or
was exposed to Father’s alleged sexual abuse, and that his sons
are dissimilarly situated from L.H. in terms of age, gender, and
biological connection. In In re I.J., our high court addressed the
question of whether a father’s sexual abuse of his daughter
supported the juvenile court’s exercise of jurisdiction over his
sons under section 300, subdivision (j) relating to abuse of a
sibling even when there was no evidence the father sexually
abused or otherwise mistreated his sons. (In re I.J., supra, 56
Cal.4th at pp. 770, 772.) In holding the juvenile court’s
dependency jurisdiction over the sons was proper, our Supreme
Court explained, “ ‘[s]ome risks may be substantial even if they
carry a low degree of probability because the magnitude of the
harm is potentially great.’ ” (Id. at p. 778.) The court further
explained that under subdivision (j) of section 300, the juvenile
court is to consider the totality of the circumstances of the child




                                20
and his or her siblings, including “the age and gender of each
child, the nature of the abuse or neglect of the sibling, the mental
condition of the parent or guardian, and any other factors the
court considers probative in determining whether there is a
substantial risk to the child.’ (§ 300, subd. (j).)” (Id. at p. 774.)
Subdivision (j) “thus accords the trial court greater latitude to
exercise jurisdiction as to a child whose sibling has been found to
have been abused than the court would have in the absence of
that circumstance.” (Ibid.)
       Although In re I.J. concerned the juvenile court’s
jurisdictional findings, and Father does not challenge the juvenile
court’s jurisdictional findings, both Father and DCFS agree that
it provides relevant guidance here. Given that In re I.J. concerns
a fundamental question at issue in this appeal—i.e., whether
sexual abuse of a sibling (or, here, half-sibling) can support
removal of a child of the opposite sex—and that the same
evidence that supports the juvenile court’s exercise of jurisdiction
is sufficient to the removal of Hector and Jaden from Father’s
custody, we agree. (See In re S.R. (2020) 48 Cal.App.5th 204, 207
[quoting In re I.J. for the proposition that “ ‘ “even . . . a low
degree of probability” ’ can give rise to a substantial risk if ‘ “the
magnitude of the harm is potentially great,” ’ ” and affirming
removal].) Following the guidance of In re I.J. to consider the
totality of the circumstances, we conclude substantial evidence
supported the juvenile court’s removal order.
       We are not convinced that the difference between the age
and gender of the children here alleviate the risk to Hector and
Jaden. In In re P.A. (2006) 144 Cal.App.4th 1339, the appellate
court considered whether five- and eight-year-old boys were at
risk of sexual abuse after the father twice touched his nine-year-




                                 21
old daughter’s vagina. The court concluded that “where . . . a
child has been sexually abused, any younger sibling [including
one of the opposite sex] who is approaching the age at which the
child was abused, may be found to be at risk of sexual abuse.”
(Id. at p. 1347.) Here, like the children in In re P.A., L.H.,
Hector, and Jaden were sufficiently close in age to warrant
removal. When Father sexually abused L.H. in December 2020,
she was on the verge of turning five years old; Hector was
approximately one-and-a-half years old; and Jaden was
approximately half-a-year old.
       Further, Father contends his relationship with L.H. differs
from that with his sons because he is not biologically related to
L.H. However, Mother and Father had dated since
approximately 2017 or 2018, at least two years before the abuse,
and had lived together for some time in Laughlin, in a shelter,
and then in their apartment. Given L.H.’s young age and her
concomitant reliance on Father as the father figure in the
household, Father’s sexual abuse of L.H. was abhorrent and
unnatural. (See In re I.J., supra, 56 Cal.4th at p. 778 [“ ‘[S]exual
or other serious physical abuse of a child by an adult constitutes
a fundamental betrayal of the appropriate relationship between
the generations’ ”].)
       Additionally, the juvenile court’s observation that Hector
and Jaden were too young to express themselves (and Hector may
have developmental delays) and, thus, would be unable to
indicate they needed help is well-taken. Because the children
therefore could not cry for help, fight back, or report any
inappropriate touching, the risk of abuse was greater than it
would be for an older child. Moreover, a sibling need not be
inappropriately touched to suffer a risk of substantial harm as




                                22
exposure to sexual abuse is also harmful. (See In re I.J., supra,
56 Cal.4th at p. 778 [“Also relevant to the totality of the
circumstances surrounding the sibling abuse is the violation of
trust shown by sexually abusing one child while the other
children were living in the same home and could easily have
learned of or even interrupted the abuse”]; In re Andy G. (2010)
183 Cal.App.4th 1405, 1412 [“ ‘We do not discount the real
possibility that brothers of molested sisters can be molested
[citation] or in other ways harmed by the fact of the molestation
within the family. Brothers can be harmed by the knowledge
that a parent has so abused the trust of their sister. They can
even be harmed by the denial of the perpetrator, the spouse’s
acquiescence in the denial, or their parents’ efforts to embrace
them in a web of denial’ ”]; see also In re Karen R. (2001) 95
Cal.App.4th 84, 89-91 [finding son was also sexually abused
because he had seen his sister beaten by the father and was told
by his sister about the rape immediately thereafter].) Although
Father claims Hector was not exposed to his inappropriate
touching of L.H., the record demonstrates that L.H. and Hector
shared a room and that at times, L.H. shared her bed with one of
her brothers.
       Also relevant to the determination that removal of Hector
and Jaden from Father was proper is that by the time of the
combined jurisdictional and dispositional hearing, Father had not
enrolled in any educational programs. Father’s failure to do so is
probative of the fact that there were no other reasonable
alternatives to removal because it strongly indicates Father has
failed to confront and deal with the issues giving rise to the
court’s jurisdiction. (See § 366.21, subd. (e)(1) [“The failure of the
parent or legal guardian to participate regularly and make




                                 23
substantive progress in court-ordered treatment programs shall
be prima facie evidence that return would be detrimental”].)
C.     Substantial Evidence Supported Removal of Hector
       and Jaden from Father’s Custody Based on Father’s
       Domestic Violence Against Mother
       Father argues that the evidence of a substantial risk of
serious harm due to domestic violence was insufficient to support
the juvenile court’s removal order. He contends that because he
and Mother are no longer in a relationship and he lives in
Arizona, there is no current risk of harm to his sons.
       In In re Daisy H. (2011) 192 Cal.App.4th 713, 717, this
court explained that “[p]hysical violence between a child’s
parents may support the exercise of jurisdiction under section
300, subdivision (b) but only if there is evidence that the violence
is ongoing or likely to continue and that it directly harmed the
child physically or placed the child at risk of physical harm.” In
that matter, DCFS alleged the father choked the mother and
pulled her hair. The record disclosed, however, that those
incidents occurred seven years before DCFS filed the section 300
petition, and that none of the incidents occurred in the presence
of the children. (Ibid.) Thus, there was no reason to believe the
violence would continue into the future and place the children at
risk of harm.
       Here, however, the incidents of violence were not so remote
in time. Father choked and punched Mother on February 3,
2021, the day before DCFS initiated its investigation of the
instant matter and a mere four months before the juvenile court
ordered the children removed from Father. Moreover, the record
reflects a pattern of violence and discloses that Father (and
Mother) lack sufficient awareness of and impulse control to not




                                 24
resort to physical violence. Mother acknowledged that she and
Father had a history of violence and between December 2020 and
February 3, 2021, she and Father had three physical altercations.
Even a few months before December 2020, Father choked Mother
while the family lived in a shelter. Also, unlike In re Daisy, the
children were present both times Father choked Mother. In the
first instance, P.H. felt compelled to intervene to protect Mother
and hit Father with a stick.13
        Further demonstrating his lack of awareness or interest to
change, throughout the proceedings Father claimed he never laid
a hand on Mother, minimized Mother’s violence against him
(noting she gets a little handsy, but does not punch him in the
face), and did not enroll in any educational programs. Father’s
failure to acknowledge his violence and seek treatment is
especially concerning when viewed in the context that Father
spent 17 years in prison for voluntary manslaughter, suggesting
a propensity for violence. Indeed, other courts have observed,
“ ‘ “[P]ast violent behavior in a relationship is ‘the best predictor
of future violence.’ Studies demonstrate that once violence occurs
in a relationship, the use of force will reoccur in 63% of those
relationships. . . . Even if a batterer moves on to another
relationship, he will continue to use physical force as a means of
controlling his new partner.” [Citation.]’ [Citation.]” (In re R.C.
(2012) 210 Cal.App.4th 930, 942, italics added.)


      13  In criminal sentencing, strangulation is recognized as
aggravated conduct reflecting an exceptionally callous disregard
for human suffering. (See In re Scott (2004) 119 Cal.App.4th 871,
891-892.) While this is not a criminal matter, Father’s tendency
to resort to choking Mother is concerning and reflects a lack of
aversion to violence.




                                 25
       Accordingly, at the time of the dispositional hearing,
Father demonstrated a tendency towards physical violence and
provided no reason for the court to believe those tendencies would
change. Moreover, the juvenile court need not consider Father’s
sexual abuse of L.H. and domestic violence with Mother in
isolation when considering whether Hector and Jaden were at
substantial risk of serious harm. As a practical matter, the
juvenile court evaluates the aggregate risk to Hector and Jayden
if they were not removed from Father’s custody, including the
risk occasioned by Father’s abuse of L.H., domestic violence with
Mother, Father’s failure to acknowledge the domestic violence
between him and Mother, and Father’s failure to pursue
educational or treatment programs to assist him in addressing
the issues that gave rise to the juvenile court’s jurisdiction.
       Finally, because Father lived in Arizona, there were no
reasonable means by which Father could have custody of the
children and be sufficiently monitored to ensure the children
were not exposed to domestic violence or sexual abuse, especially
given the continuing strain on child protective services resources
during the Covid-19 pandemic.




                               26
                          DISPOSITION
     The June 1, 2021 dispositional orders removing Hector and
Jaden from Father’s custody are affirmed.
      NOT TO BE PUBLISHED


                                          KELLEY, J.*


We concur:



             CHANEY, J.



             BENDIX, Acting P. J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               27